Citation Nr: 0828466	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  97-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 1999, the veteran presented testimony before a 
hearing officer sitting at the RO in Wichita, Kansas.

In September 1998, August 2000, and July 2003, the Board 
remanded this case for evidentiary development. Additional VA 
treatment records were associated with the claims folder, and 
the case was returned to the Board in December 2004.

Also in December 2004, a motion to advance on the docket was 
filed and granted.

In January 2005, the Board denied entitlement to service 
connection for glaucoma. The veteran appealed that denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2007, the Court issued a remand decision, 
vacating the January 2005 Board decision and remanding the 
matter to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the appellant's attorney raised before 
the Court the contention that certain VA and private 
treatment records prior to 1989 were not obtained.  The Court 
vacated and remanded the Board's decision pursuant to Maggitt 
v. West, 202 F.3d 1370, 1378 (Fed. Cir. 2000), which allows 
the Court, in its discretion, to remand a claim based on an 
argument that was not previously addressed by the Board.  The 
appellant's attorney also argued before the Court that VA 
failed to comply with previous Board remand instructions in 
violation of Stegall v. West, 11 Vet. App. 268 (1998), 
specifically challenging the 2002 VA medical opinion for its 
failure to "ascertain the nature, etiology, and date of 
onset of the veteran's glaucoma."  The Court did not address 
this argument.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
glaucoma, to include treatment prior to 
1989.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate these 
records with the file.

2.  After the above records have been 
added to the file, the veteran should be 
scheduled for a VA specialist examination 
to ascertain the nature, etiology, and 
date of onset of the veteran's glaucoma.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's glaucoma had its onset 
during service.  The specialist should 
provide complete rationale for all 
conclusions reached.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




